United States Court of Appeals
                        For the First Circuit


Nos. 20-2078, 20-2079

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          MAURICE DIGGINS,

                        Defendant-Appellant.


         APPEALS FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MAINE

           [Hon. Nancy Torresen, U.S. District Judge]


                               Before

                   Lynch, Thompson, and Gelpí,
                         Circuit Judges.


     William T. Murphy, on brief for appellant.
     Darcie N. McElwee, United States Attorney; Benjamin Block,
Assistant United States Attorney; Kristen Clarke, Assistant
Attorney General; Pamela S. Karlan, Principal Deputy Assistant
Attorney General; and Thomas Chandler and Brant S. Levine,
Attorneys, Appellate Section, Department of Justice, on brief for
appellee.



                            June 8, 2022
          GELPÍ, Circuit Judge.      A jury convicted Maurice Diggins

("Diggins") of two counts of committing a hate crime and one count

of conspiring to commit a hate crime under the Matthew Shepard and

James Byrd, Jr. Hate Crimes Prevention Act (the "Shepard-Byrd

Act"), 18 U.S.C. §§ 249(a)(1), 371.1 On appeal, Diggins challenges

Congress's ability under § 2 of the Thirteenth Amendment to pass

§ 249(a)(1),   contending    that   the   Supreme   Court's    expansive

articulation of § 2 authority in Jones v. Alfred H. Mayer Co., 392

U.S. 409 (1968), has been curtailed or overruled by the Court's

subsequent decisions in City of Boerne v. Flores, 521 U.S. 507

(1997), and Shelby County v. Holder, 570 U.S. 529 (2013).              He

further   asserts   that   the   government   failed   to   satisfy   the

procedural requirements of 18 U.S.C. § 249(b)(1).       Lastly, Diggins

contests the admission into evidence of his white-supremacist

tattoos and expert testimony relating to the same.          We affirm the

judgment of the district court, holding that Diggins's first two

arguments are unavailing and the third argument has been waived.




     1 In pertinent part, 18 U.S.C. § 249(a)(1) makes it a crime
to "willfully cause[] bodily injury to any person . . . because of
the actual or perceived race, color, religion, or national origin
of any person." 18 U.S.C. § 371, in turn, proscribes "two or more
persons conspir[ing] . . . to commit any offense against the
United States" where "one or more of such persons do any act to
effect the object of the conspiracy."


                                  - 2 -
                              BACKGROUND

I. The Attacks

          On the night of April 15, 2018, Diggins and his nephew

violently attacked two Black men in separate incidents.           In each

attack, Diggins and his nephew hurled racial slurs at their target,

striking him in the head and shattering his jaw.            Both victims

suffered serious injuries which required emergency surgery and

hospitalization.      They   continue    to   suffer   lasting   physical,

emotional, and financial consequences.

          In the first attack, Diggins and his nephew approached

A.N., a Black man and Sudanese refugee who was quietly smoking on

the sidewalk outside a bar in Portland, Maine.           Diggins and his

nephew are both white men, with Diggins being the taller and larger

of the two.    Neither man had ever met A.N. before.         Without any

provocation, and before A.N. was able to react, Diggins punched

A.N. in the face.    A.N. fled, bloodied and in pain, pursued by the

smaller man.     As A.N. escaped, he heard someone yell behind him,

"[C]ome here, nigger, come here, nigger."       A.N. required emergency

surgery for his broken jaw the following day at the Maine Medical

Center.   The surgeon implanted a metal plate into A.N.'s jaw and

wired it shut for several weeks, during which time he was unable

to eat, work, or even hold his infant daughter.

          Later that evening, Diggins and his nephew drove to a 7-

Eleven in Biddeford, Maine, where D.M., a Black man, had gone to


                                 - 3 -
buy snacks. D.M. had never encountered Diggins or his nephew prior

to that evening.       Diggins sped into the parking lot and pulled up

toward   D.M.,   who    was    on    foot,     yelling,   "[N]igger,     who   you

eyeballing?"       Diggins         proceeded      to   exit   his   vehicle    and

aggressively approach D.M., distracting him while Diggins's nephew

came from behind the vehicle and punched D.M. in the face.                     The

force of the punch broke D.M.'s jaw and knocked him to the ground.

D.M. testified that after he fell, Diggins punched him in the back

of his head.     Suffering "unexplainable" pain and fearing for his

life, D.M. fled.        As Diggins or his nephew laughed, Diggins's

nephew pursued him on foot, yelling, "un, nigger."                  Subsequently,

Diggins and his nephew re-entered their vehicle and drove in D.M.'s

direction, shouting, "We're going to find you, nigger."

            The next day, D.M. underwent emergency surgery at the

Maine Medical Center, where his jaw was wired shut.                  In the weeks

following the attack, D.M. lost both of his jobs and incurred

substantial medical expenses.          As a consequence, he has also faced

financial    challenges       as    well     as   long-lasting      physical   and

psychological harm.

II. Procedural History

            Following an initial federal indictment in August 2018,

a grand jury in March 2019 returned a superseding indictment

charging Diggins and his nephew with two counts of committing a

hate crime in violation of 18 U.S.C. § 249(a)(1) and one count of


                                       - 4 -
conspiring to commit a hate crime in violation of 18 U.S.C.

§§ 249(a)(1)(A), 371.2             Along with the indictment, the Assistant

Attorney General for the Civil Rights Division filed a certificate

pursuant      to    18    U.S.C.    § 249(b)(1)    averring     that   prosecuting

Diggins and his nephew for violating § 249 would be "in the public

interest and necessary to secure substantial justice."3                    Diggins

moved    to   dismiss      the     superseding    indictment,    challenging    the

constitutionality          of      18   U.S.C.    § 249(a)(1)    and    separately

contending that the certification did not satisfy the requirements

of 18 U.S.C. § 249(b)(1).4                The district court rejected both

arguments.         United States v. Diggins, 435 F. Supp. 3d 268 (D. Me.

2019).    Diggins also filed a pretrial motion in limine to exclude

evidence and expert testimony relating to certain of his tattoos

associated         with    white-supremacist       ideology,     including     four

swastikas, two lightning bolts associated with the Nazi SS, the

letters "WPWW" (referring to "White Pride World Wide"), and an

image of an Absolut Vodka bottle containing the phrases "white



     2 Diggins was initially charged in state court for conspiracy
to commit aggravated assault in violation of Maine law, but said
criminal action was later dismissed following Diggins's federal
indictment.
     3 That statement, subparagraph (D) of § 249(b)(1), is one of
four grounds the Assistant Attorney General may offer as reason to
invoke the federal prosecutorial power. We discuss the Assistant
Attorney General's certification infra Section I.D and Part II.
     4 Diggins's nephew subsequently pleaded guilty.                   Hence, this
appeal pertains only to Diggins.


                                          - 5 -
pride" and "We must secure the existence of our people and a future

for white children."   The district court denied the motion, and at

trial the expert witness testified that Diggins's tattoos are

extensively    associated   with    extremist   and   white-supremacist

ideologies.    A jury subsequently convicted Diggins on all charges,

and Diggins was sentenced to 60 months' imprisonment for the

conspiracy charge and 120 months' imprisonment for each hate crime

charge, to be served concurrently.         At sentencing, the court

stressed the gravity of Diggins's conduct, noting that his "crimes

were among the most serious that [the court] ha[s] ever seen" and

highlighting the severe impact of his "bigotry, ignorance, and

violence" both on his direct victims and the "entire minority

community."

          On appeal, Diggins does not dispute that he attacked

both A.N. and D.M. because of their race, to wit, the basis of his

conviction.5    Rather, he challenges the constitutionality of 18

U.S.C. § 249(a)(1) and asserts deficiencies in the certification

process pursuant to 18 U.S.C. § 249(b)(1).        Diggins also appears

to challenge the denial of his motion to suppress evidence and




     5 The record evidences that Diggins did not object at trial
to the jury instructions pertaining to whether his actions
satisfied the elements of § 249(a)(1), or to the verdict form used.
On appeal, he makes no claims as to these matters, nor does he
challenge his sentence.


                                   - 6 -
expert testimony relating to his tattoos, although he does not

mention the issue in the Argument section of his opening brief.

                                      DISCUSSION

             Congress exercised its enforcement powers under § 2 of

the   Thirteenth      Amendment       to    enact    18    U.S.C.    § 249(a)(1),       a

provision    of     the   Shepard-Byrd        Act,    under       which    Diggins    was

convicted.          The    government         contends        said        provision    is

constitutional under the rational-determination test the Supreme

Court articulated in Jones v. Alfred H. Mayer Co., 392 U.S. 409

(1968), to evaluate legislation enacted under § 2 of the Thirteenth

Amendment.    Diggins disagrees and contends that § 249(a)(1) fails

the Jones test.           He further contends that the constitutional

landscape established by Jones has been eroded by the Supreme

Court's subsequent decisions in City of Boerne v. Flores, 521 U.S.

507 (1997), and Shelby County v. Holder, 570 U.S. 529 (2013), which

dealt with the Fourteenth and Fifteenth Amendments, respectively.

He avers that the same federalism concerns driving those cases are

presented here, and we should therefore apply the tests articulated

there   --   as     opposed     to    that    in    Jones    --    to     evaluate    the

constitutionality of § 249(a)(1).                  We reject Diggins's arguments

here,   as   well    as   his   two    others,       for    the    reasons    discussed

seriatim.




                                           - 7 -
I. Constitutionality of 18 U.S.C. § 249(a)(1)

  A.       Standard of Review

              We review the constitutionality of federal statutes de

novo.      See United States v. Booker, 644 F.3d 12, 22 (1st Cir.

2011).

  B.       The Thirteenth Amendment Enforcement Power Under Jones

              Our     analysis      begins      by        reviewing     the     Thirteenth

Amendment's enforcement power.               Ratified in the wake of the Civil

War, the Thirteenth Amendment declares in its first section that

"[n]either      slavery       nor     involuntary          servitude,     except    as    a

punishment for crime whereof the party shall have been duly

convicted, shall exist within the United States, or any place

subject to their jurisdiction."                    U.S. Const. amend. XIII, § 1.

Section Two provides that "Congress shall have power to enforce

this article by appropriate legislation."                       Id. § 2.6         Uniquely

among the Reconstruction Amendments, the Thirteenth Amendment's

Enforcement         Clause    lacks     a    state-action        provision,        instead

empowering Congress to directly regulate private conduct.                          See The

Civil      Rights    Cases,   109     U.S.    3,     20    (1883)     (noting    that    § 2


       The wording of Section Two alludes to the Supreme Court's
       6

language in McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 421
(1819) ("Let the end be legitimate, let it be within the scope of
the constitution, and all means which are appropriate, which are
plainly adapted to that end, which are not prohibited, but consist
with   the   letter   and  spirit   of   the   constitution,   are
constitutional." (emphasis added)).     See Jack M. Balkin, The
Reconstruction Power, 85 N.Y.U. L. Rev. 1801, 1810 & n.34 (2010).


                                            - 8 -
authorizes      legislation    that    is   "primary       and   direct      in    its

character; for the amendment is not a mere prohibition of State

laws       establishing   or   upholding        slavery,     but    an      absolute

declaration that slavery or involuntary servitude shall not exist

in any part of the United States"); Griffin v. Breckenridge, 403

U.S. 88, 105 (1971) ("[T]here has never been any doubt of the power

of Congress to impose liability on private persons under § 2 of

th[e Thirteenth] [A]mendment . . . .").

              Modern Thirteenth Amendment jurisprudence dates back

fifty-four years to Jones, which reconsidered an earlier line of

post-Reconstruction       caselaw     wherein    the   Supreme      Court    took    a

narrower      view   of   Congress's    enforcement        powers    under        § 2.7

Adopting in substantial measure Justice John Marshall Harlan's




       Beginning with the 1888 Civil Rights Cases, the Court
       7

affirmed that § 2, in theory, "clothes Congress with power to pass
all laws necessary and proper for abolishing all badges and
incidents of slavery in the United States."      The Civil Rights
Cases, 109 U.S. at 20.        In practice, however, the Court
consistently invalidated legislation enacted under the Thirteenth
Amendment, adopting a highly restrictive interpretation of the
"badges and incidents of slavery."    See id. at 20, 22 (holding
that § 2 did not authorize passage of the Civil Rights Act of
1875); Plessy v. Ferguson, 163 U.S. 537, 542 (1896) (determining
that segregation "cannot be justly regarded as imposing any badge
of slavery"), overruled by Brown v. Bd. of Educ., 347 U.S. 485
(1954); Hodges v. United States, 203 U.S. 1, 8 (1906) (holding
that § 2 only empowers Congress to outlaw private conduct so
extreme as to impose "the state of entire subjection of one person
to the will of another"), overruled in part by Jones, 392 U.S.
409.


                                      - 9 -
dissents in those cases,8 Jones reassessed the scope of Congress's

ability to legislate against the "badges and incidents of slavery,"

affirming that § 2 "empower[s] Congress to do much more" than

merely effect the abolition of slavery announced in § 1.            Jones,

392 U.S. at 439.

          Jones    concerned   a    challenge   to   42   U.S.C.   § 1982,

originally passed as a provision of the Civil Rights Act of 1866,

which forbids racial discrimination in the lease and sale of

private property.    As described by Senator Lyman Trumbull, who

authored the Thirteenth Amendment and first introduced the Civil




     8  In a series of vociferous dissents, Justice Harlan
excoriated the Court's restrictive reading of § 2. See The Civil
Rights Cases, 109 U.S. at 26 (Harlan, J., dissenting) ("The opinion
in these cases proceeds, as it seems to me, upon grounds entirely
too narrow and artificial. The substance and spirit of the recent
amendments of the Constitution have been sacrificed by a subtle
and ingenious verbal criticism."); Plessy, 163 U.S. at 562 (Harlan,
J., dissenting) ("The arbitrary separation of citizens, on the
basis of race, while they are on a public highway, is a badge of
servitude wholly inconsistent with the civil freedom and the
equality before the law established by the constitution.");
Hodges, 203 U.S. at 37-38 (Harlan, J., dissenting) ("The
interpretation now placed on the 13th Amendment is . . . entirely
too narrow, and is hostile to the freedom established by the
Supreme Law of the land."); see also United States v. Nelson, 277
F.3d 164, 181-83 (2d Cir. 2002) (summarizing the evolution in
caselaw from the Civil Rights Cases to Jones and concluding that
"Justice   Harlan's   reading   of   the   Thirteenth   Amendment's
enforcement clause, including, critically, his account of the
scope of congressional discretion under that clause, has in
principal part prevailed"). For a historical account of Justice
Harlan's dissents in the Court's post-Reconstruction caselaw, see
generally Peter S. Canellos, The Great Dissenter: The Story of
John Marshall Harlan, America's Judicial Hero 256-70, 329-51
(2021).


                                   - 10 -
Rights Act of 1866 on the Senate floor, the Act was "intended to

give effect" to the Thirteenth Amendment's guarantee of liberty,

"secur[ing] to all persons within the United States practical

freedom." Jones, 392 U.S. at 431 (quoting Cong. Globe, 39th Cong.,

1st Sess. 474 (1866) (statement of Sen. Trumbull)); see also Jett

v. Dall. Indep. Sch. Dist., 491 U.S. 701, 714-22 (1989) (recounting

the passage of the Act and extensively quoting Senator Trumbull);

Springer v. Seaman, 821 F.2d 871, 881 (1st Cir. 1987) (noting that

the "unequivocal language" and "legislative history" of the Civil

Rights Act of 1866 "manifests Congress' purpose to enact sweeping

legislation implementing the [T]hirteenth [A]mendment to abolish

all the remaining badges and vestiges of the slavery system"

(quotation omitted)), abrogated on other grounds by Jett, 491 U.S.

701.

           In reconstructing the meaning and scope of § 2 of the

Thirteenth    Amendment,   the   Jones    Court   closely   examined     the

legislative history of the Civil Rights Act, quoting at length

Senator   Trumbull's   description   of    the    "fair   meaning   of   the

amendment":

           I   have    no    doubt   that    under   this
           provision . . . we may destroy all these
           discriminations in civil rights against the
           black   man;    and    if  we    cannot,   our
           constitutional amendment amounts to nothing.
           It was for that purpose that the second clause
           of that amendment was adopted, which says that
           Congress shall have authority, by appropriate
           legislation, to carry into effect the article


                                 - 11 -
            prohibiting slavery.    Who is to decide what
            that appropriate legislation is to be?     The
            Congress of the United States; and it is for
            Congress to adopt such appropriate legislation
            as it may think proper, so that it be a means
            to accomplish the end.

Jones, 392 U.S. at 440 (alteration in original) (quoting Cong.

Globe, 39th Cong., 1st Sess. 322 (statement of Sen. Trumbull)).

Endorsing Senator Trumbull's interpretation, the Court announced

a   very   broad    standard    to    evaluate     legislation   passed   under

Congress's § 2 authority:             "Surely Senator Trumbull was right.

Surely Congress has the power under the Thirteenth Amendment

rationally to determine what are the badges and the incidents of

slavery, and the authority to translate that determination into

effective legislation."         Id.   Applying this rational-determination

framework, the Court held that racial discrimination in sales and

leases of property constituted "a relic of slavery."                Id. at 440-

43.        Accordingly,    the        Court     held   that   Congress    acted

rationally -- and thus, constitutionally -- in exercising its § 2

authority to proscribe such discrimination.              Under Jones, so long

as Congress rationally determines that conduct is a "badge" or

"incident" of slavery, statutes passed in reliance on Congress's

§ 2 authority pass constitutional muster.              Jones, 392 U.S. at 440.

            The Fourth Circuit recently held that "Jones remains the

seminal Supreme Court case on Congress's enforcement power under

§ 2   of   the     Thirteenth    Amendment,"      providing   the   "governing



                                       - 12 -
standard"   for     challenges    to    legislation     enacted       thereunder.

United States v. Roof, 10 F.4th 314, 392 (4th Cir. 2021), petition

for cert. filed, No. 21-7234 (U.S. Feb. 24, 2022).                        Indeed,

subsequent Supreme Court caselaw has repeatedly reaffirmed that

§ 2 vests Congress with authority to legislate against racial

discrimination and violence in a variety of contexts, and that

courts are to review such legislation under Jones's rational-

determination      standard.     See,   e.g.,    Tillman      v.    Wheaton-Haven

Recreation Ass'n, 410 U.S. 431, 435 (1973) (Jones extends to the

racially discriminatory membership policy of a local swimming

club); Runyon v. McCrary, 427 U.S. 160, 168, 179 (1976) (§ 2

enables legislation prohibiting racial discrimination in private

contracts);    Breckenridge,      403   U.S.    at   104-05   (§ 2     authorizes

creation of a private right of action for victims of conspiracies

to be deprived of privileges and immunities or equal protection of

the laws); Patterson v. McLean Credit Union, 491 U.S. 164, 171

(1988) (reaffirming Runyon).

  C.   18 U.S.C. § 249(a)(1) Is Constitutional Under Jones

            Applying Jones's rational-determination standard, which

Diggins concedes is "controlling" of and "binding" on his case, we

conclude    that    § 249(a)(1)    is    a     constitutional        exercise   of

Congress's power under the Thirteenth Amendment.                   In so holding,

we are joined by every other circuit to have considered the

question.     See Roof, 10 F.4th at 392; United States v. Metcalf,


                                    - 13 -
881 F.3d 641, 645 (8th Cir. 2018); United States v. Cannon, 750

F.3d 492, 502 (5th Cir.), cert. denied, 574 U.S. 1029 (2014);

United States v. Hatch, 722 F.3d 1193, 1204-05 (10th Cir. 2013),

cert. denied, 572 U.S. 1018 (2014); United States v. Maybee, 687

F.3d 1026, 1031 (8th Cir.), cert. denied, 568 U.S. 991 (2012).

            In 2009, Congress passed the Shepard-Byrd Act to combat

hate crimes motivated by race and other protected characteristics.

Diggins was convicted of violating a provision of the Act codified

at 18 U.S.C § 249(a)(1), which in relevant part makes it illegal

to "willfully cause[] bodily injury to any person . . . because of

the actual or perceived race, color, religion, or national origin

of any person."       Congress expressly relied on its authority under

§ 2   in   enacting    § 249(a)(1),   determining   in   its    legislative

findings of fact that "eliminating racially motivated violence is

an important means of eliminating, to the extent possible, the

badges,    incidents,     and   relics   of   slavery    and    involuntary

servitude."    34     U.S.C.    § 30501(7).     Congress       thus   passed

§ 249(a)(1) in recognition of the intrinsic and inconvertible

connections between racial violence and slavery:

            For generations, the institutions of slavery and
            involuntary servitude were defined by the race,
            color, and ancestry of those held in bondage.
            Slavery and involuntary servitude were enforced,
            both prior to and after the adoption of the 13th
            amendment to the Constitution of the United States,
            through widespread public and private violence
            directed at persons because of their race, color,
            or ancestry, or perceived race, color, or ancestry.


                                   - 14 -
Id.

           As   "over   a    century   of    sad   history"       demonstrates,

"concluding there is a relationship between slavery and racial

violence 'is not merely rational, but inescapable.'"                  Roof, 10

F.4th at 392 (quoting United States v. Beebe, 807 F. Supp. 2d 1045,

1052 (D.N.M. 2011), aff'd sub nom. Hatch, 722 F.3d 1193); see also

United States v. Nelson, 277 F.3d 164, 189-90 (2d Cir. 2002)

(summarizing    a   wealth    of     scholarship     on     the    "indubitable

connections . . . between American slavery and private violence"

and concluding that proscribing "private violence motivated by the

victim's   race . . . falls        comfortably     within    Congress's"    § 2

authority).     Racial subjugation through physical violence was

indispensable to maintaining slavery.         See Hatch, 722 F.3d at 1206

(noting that antebellum courts recognized "unrestrained master-

on-slave violence as one of slavery's most necessary features" and

collecting sources); State v. Mann, 13 N.C. (2 Dev.) 263, 266-67

(1829) (characterizing "uncontrolled authority over the body" as

"inherent in the relation of master and slave").                   Indeed, the

violence in the record before us -- attacks against two Black men

born of white-supremacist ideology -- constitutes the paradigmatic

"badge and incident" or "relic of slavery" that the Thirteenth

Amendment exists to eliminate.         Jones, 392 U.S. at 441, 443.          As

such, we join every other circuit to have evaluated the provision



                                    - 15 -
to conclude that § 249(a)(1) constitutes "appropriate legislation"

under § 2.

                Despite overwhelming judicial consensus, Diggins urges

that       we   forge     a    separate   path   and   adopt   a   more   restricted

interpretation            of     Jones,    arguing     that    a     straightforward

application          of       the   rational-determination         standard     might

countenance all manner of purported legislative overreaching.                      To

this end, Diggins cites the Tenth Circuit's dicta in Hatch stating

that a wide range of conduct could hypothetically "be analogized

to slavery" and be "thereby labeled a badge or incident of slavery

under Jones's rational determination test," if the latter were

taken at face value.             Hatch, 722 F.3d at 1204.      Diggins appears to

insist on reading Jones narrowly to invalidate § 249(a)(1), either

as an exercise in irrational              policymaking, or "as applied" to his

conduct.9

                We   are       wholly   unpersuaded.     As    the    Tenth   Circuit

explained in Hatch, regardless of the facial breadth of Jones,

§ 249(a)(1) adopts "a limited approach to badges-and-incidents"

that "focuses on three connected considerations: (1) the salient


       Diggins does not allege that the government failed to prove
       9

the elements of § 249(a)(1) beyond a reasonable doubt, so the
nature of his "as applied" challenge -- by which he purports to
distinguish cases such as Roof -- is unclear.       To the extent
Diggins argues here that the government erred in choosing to
prosecute him under § 249(a)(1), his claim merely restates his
separate challenge to the certification process of § 249(b)(1),
which we consider and reject infra Part II.


                                          - 16 -
characteristic of the victim, (2) the state of mind of the person

subjecting the victim to some prohibited conduct, and (3) the

prohibited conduct itself." Id. at 1205-06. Accordingly, Congress

drafted § 249(a)(1) to extend "only to persons who embody a trait

that equates to 'race' as that term was understood in the 1860."

Id. at 1206.10   Section 249(a)(1) further requires a clear nexus

between the protected characteristic and the prohibited conduct,

covering only violence that occurs "because of" the victim's

"actual or perceived race, color, religion, or national origin."

18 U.S.C. § 249(a)(1).     Finally, this provision only targets

conduct -- "willfully cause[d] bodily injury" -- whose connection

to slavery is, as we just detailed, beyond contestation.   Id.; see

Roof, 10 F.4th at 392; Nelson, 277 F.3d at 189-90.


     10 While § 249(a)(1) covers "religion" and "national origin"
in addition to "race" and "color," Congress was careful to note in
its legislative findings that "at the time when the 13th, 14th,
and 15th amendments to the Constitution of the United States were
adopted, and continuing to date, members of certain religious and
national origin groups were and are perceived to be distinct
'races.'" 34 U.S.C. § 30501(8). Thus, "at least to the extent
such religions or national origins were regarded as races at the
time of the adoption of the 13th, 14th, and 15th amendments to the
Constitution," Congress concluded that "prohibit[ing] assaults on
the basis of real or perceived religions or national origins"
similarly served to eliminate the "badges, incidents, and relics
of slavery."   Id.; see Shaare Tefila Congregation v. Cobb, 481
U.S. 615, 617 (1987) (noting that 19th-century "definitions of
race . . . were not the same as they are today," frequently
encompassing characteristics better understood today as matters of
religion or national origin); Saint Francis Coll. v. Al-Khazraji,
481 U.S. 604, 610-13 (1987).




                              - 17 -
            In sum, § 249(a)(1) employs a conservative framework,

solicitous of the "limiting principles to congressional authority"

under Jones, for evaluating whether conduct perpetuates a badge or

incident of slavery.     Hatch, 722 F.3d at 1205.    To be clear, the

Tenth Circuit expressly disclaimed holding that this tripartite

approach is required by Jones, id. at 1206, and likewise we do not

hold so here.     It suffices that § 249(a)(1) exists well within the

parameters of the test articulated in Jones.        As such, Diggins's

attempts to invoke the specter of unbridled § 2 authority fail,

because the phantasm of overzealous enforcement does not haunt the

provision at issue.       By any measure, Congress's judgment that

racially motivated violence constitutes one of the badges and

incidents    of    slavery   easily   satisfies   Jones's    rational-

determination test.

D. Section 249(a)(1) Does Not Implicate Federalism Concerns

            Perhaps recognizing his fate under Jones, Diggins also

contends that the analyses in the Supreme Court's decisions in

City of Boerne v. Flores, 521 U.S. 507 (1997), and Shelby County

v. Holder, 570 U.S. 529 (2013), effectively render Jones a dead

letter.11   We are in no position to overrule binding Supreme Court


     11 In support of this argument, Diggins points to cautionary
language about Jones in Judge Elrod's special concurrence in Cannon
and highlights dicta to similar effect in Hatch. See Cannon, 750
F.3d at 514 (Elrod, J., specially concurring) (asserting that cases
such as City of Boerne and Shelby County expose "tensions between
several    lines   of    the   Supreme    Court's    constitutional


                                 - 18 -
precedent.        See United States v. McIvery, 806 F.3d 645, 653 (1st

Cir. 2015) ("Unless and until the Supreme Court overrules [its

precedent], we must continue to adhere to it." (citing Rodríguez

de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477 (1989))).

Regardless, we absolutely disagree with Diggins's postulation.

                We start our analysis with City of Boerne, whose backdrop

begins with Sherbert v. Verner, 374 U.S. 398, 402-03 (1963), in

which     the    Supreme    Court   held   that   governmental    actions   that

substantially burden a religious practice must be justified by a

compelling governmental interest, i.e., strict scrutiny.12                  Then,

in Employment Division v. Smith, 494 U.S. 872 (1990), the Supreme

Court limited the applicability of the Sherbert test and held that

free exercise challenges to neutral, generally applicable laws are

subject only to rational basis review.               See Smith, 494 U.S. at

888-90 (1990). Responding to Smith, Congress enacted the Religious

Freedom Restoration Act, commonly known as RFRA.               Pub. L. 103-141,

107 Stat. 1488 (1993) (codified at 42 U.S.C §§ 2000bb to bb-4).

Congress        expressly   crafted    RFRA    "to   restore   the   compelling




jurisprudence"); Hatch, 722 F.3d at 1204-05 (speculating that
"broad use of Section 2 power . . . would arguably raise the sort
of federalism concerns articulated in City of Boerne"). For the
reasons stated below, we flatly reject any notion that City of
Boerne and Shelby County cast doubt on Jones's reasoning.
     12 In practice, application of the Sherbert test was more
nuanced.   See generally Eugene Volokh, A Common-Law Model for
Religious Exemptions, 46 UCLA L. Rev. 1465, 1494-1501 (1999).


                                      - 19 -
interest test as set forth in Sherbert . . . and Wisconsin v.

Yoder, 406 U.S. 205 (1972)" and to abrogate Smith, see 42 U.S.C

§ 2000bb(a)(4)-(5), (b)(1), and thus supplied a rule of decision

for constitutional free exercise claims.             RFRA prohibited both the

federal   government    and    state    governments      from   "substantially

burden[ing] a person's exercise of religion even if the burden

results from a rule of general applicability, except" when the

government    could    show    that    the     burden   was   the   "the   least

restrictive    means    of    furthering       [a]   compelling     governmental

interest."    See id. § 2000bb-1(a), (b).

           City of Boerne held RFRA unconstitutional as applied to

states.   The analysis turned on two separation of powers issues,

one horizontal and one vertical.             See 521 U.S. at 517-520.          The

horizontal issue was whether Congress could define the substance

of the rights protected by the Fourteenth Amendment.                    See id.

Examining the amendment's structure, ratification history, and

subsequent caselaw, the Court held that Congress could not do so.

See id. at 520-25.       Section 5 of the Fourteenth Amendment, the

Court   explained,     affords   Congress       an   "enforcement     power"   of

"remedial and preventive nature," id. at 524 (citing The Civil

Rights Cases), not the power to define the substantive scope of

the rights defined by § 1 of that Amendment and enforce the same

against the states, id. at 527-29. The Court grounded this holding

in its extensive recounting of the ratification history of the


                                      - 20 -
amendment, finding that          "[t]he Fourteenth Amendment's history

confirms the remedial, rather than substantive, nature of the

Enforcement Clause."          Id. at 520.      Equally, the Court emphasized

that     the        limited     "nature        of      Congress'       enforcement

power . . . w[as]         confirmed    in      our    earliest     cases   on   the

Fourteenth Amendment."         Id. at 524.      "If Congress could define its

own powers by altering the Fourteenth Amendment's meaning, no

longer      would   the    Constitution      be      'superior     paramount    law,

unchangeable by ordinary means.'"              Id. at 529 (quoting Marbury v.

Madison, 5 U.S. (1 Cranch) 137, 177 (1803)).                     Not only would a

substantive, rather than remedial, interpretation of § 5 upset the

judiciary's authority to interpret the Constitution, it would also

allow Congress to trample on the states.                   See id. at 527 (citing

Oregon v. Mitchell, 400 U.S. 112 (1970)).

             The Court then turned to the vertical question: whether

Congress could constitutionally impose RFRA on the states under

its authority to remedy violations of the Fourteenth Amendment.

This question, too, it answered in the negative.                   The Court held

that Congress may sometimes enact legislation to prevent future

harms, but only when there is "a congruence between the means used

and the ends to be achieved.                The appropriateness of remedial

measures must be considered in light of the evil presented."                     Id.

at   530.      RFRA,   said    the    Court,      failed    that   congruence   and

proportionality test, because it was "so out of proportion to a


                                      - 21 -
supposed remedial or preventive object that it cannot be understood

as   responsive     to,   or   designed     to    prevent,   unconstitutional

behavior." Id. at 532. RFRA's "[s]weeping coverage" impermissibly

"ensure[d] its intrusion at every level of government, displacing

laws and prohibiting official actions of almost every description

and regardless of subject matter."               Id.    Congress imposed that

sweeping coverage on states despite no examples in the legislative

record of state laws of general applicability "passed because of

religious bigotry."        Id. at 530.        The Court thus held that the

"considerable congressional intrusion into the States' traditional

prerogatives and general authority to regulate for the health and

welfare of their citizens," id. at 534, fell outside Congress's

limited legislative authority and upset the "federal balance," id.

at 536.    This holding, however, was limited to the states as RFRA

continues to govern the federal government.              See Burwell v. Hobby

Lobby Stores, Inc., 573 U.S. 682, 695 (2014); Gonzales v. O Centro

Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 424 n.1

(2006).

              Our discussion and analysis of City of Boerne clearly

suggests      why   Congress's     enactment     of    § 249(a)(1)   under   the

Thirteenth Amendment was nothing like its enactment of RFRA under

the Fourteenth Amendment.          First, we note that nowhere does City

of   Boerne    mention    either    Jones   or   the    Thirteenth   Amendment.

Rather, the cases concern two different amendments, each with its


                                     - 22 -
own unique history, structure, and caselaw.                 Diggins furnishes no

reason    to    believe   that    City     of    Boerne's   examination     of    the

Fourteenth       Amendment's     Enforcement       Clause      displaces    Jones's

separate analysis of the of the Thirteenth Amendment.                      In fact,

the Court in Jones and City of Boerne conducted similar inquiries

into each amendment, employing parallel methodologies and modes of

reasoning.       Compare, e.g., Jones, 392 U.S. at 437-43 (reviewing

the   ratification        history     of    the    Thirteenth       Amendment     and

concurrent congressional debates concerning the 1866 Civil Rights

Act), with City of Boerne, 521 U.S. at 517-27 (examining the

history of the Fourteenth Amendment). The fact that the two cases'

shared reasoning may have led to different conclusions reflects

that the underlying amendments, and therefore their applications,

may vary correspondingly.

               Nor was Jones's rational-determination standard -- which

Diggins        contends     "strips        all     checks      on     Congress'[s]

power" -- undermined by City of Boerne.                This distinction, too, is

driven by the varied histories of the Thirteenth and Fourteenth

Amendments.       The Fourteenth Amendment permits Congress to enforce

only those rights discussed in that amendment, see U.S. Const.

amend.    XIV,     § 5,   and    "there     is     a   long,    well-established,

doctrinally rich, and highly sophisticated tradition of judicial

interpretation      of    the    substantive      protections       established    by

Section One of the Fourteenth Amendment," Nelson, 277 F.3d at 185


                                      - 23 -
n.20.      Yet the same does not hold true for Section One of the

Thirteenth Amendment, the meaning of which "has almost never been

addressed directly by the courts, in the absence of specific

congressional legislation enacted."              Id.     Read together, then,

City of Boerne and Jones do not expose a tension in the caselaw,

but   rather      reveal   a   key    structural,   textual,     and    historical

dissimilarity between the Reconstruction Amendments.13

             Comparing § 249(a)(1) with RFRA reveals other crucial

dissimilarities.         Most importantly, unlike RFRA, § 249(a)(1) does

not     involve     congressional       interpretation    of     the     scope   of

substantive rights protected by the Constitution.                      The Supreme

Court, not Congress, determined that the Thirteenth Amendment bans

not just slavery but "substitutes for the slave system."                         See

Jones,     392    U.S.   at    442.     The   Supreme   Court,   not     Congress,



      13Indeed, it has been long recognized -- in caselaw relied
on in both City of Boerne and Jones -- that the enforcement clauses
of the Thirteenth and Fourteenth Amendments differ at least insofar
as the latter imposes a state-action requirement absent in the
former. Compare The Civil Rights Cases, 109 U.S. at 20 (noting
that § 2 of the Thirteenth Amendment empowers "Congress to adopt
direct   and    primary,   as   distinguished    from   corrective,
legislation"); with id. at 19 (Congress had exceeded its
legislative authority under the Fourteenth Amendment in enacting
the Civil Rights Act of 1875 because the latter was "not corrective
legislation" but rather "primary and direct" in character); see
also City of Boerne, 521 U.S. at 525 (noting that the Fourteenth
Amendment's Enforcement Clause "did not authorize Congress to pass
'general legislation upon the rights of the citizen, but corrective
legislation . . . for counteracting such laws as the States may
adopt or enforce'" (quoting The Civil Rights Cases, 109 U.S. at
13-14)).


                                       - 24 -
determined that review of Congressional determinations of what

constitute the "badges and incidents of slavery" are reviewed under

the rational-determination standard.                 Id. at 440.      The Supreme

Court,    not     Congress,       determined     that     Congress      rationally

determined that racially motivated violence is a relic of slavery,

and   thus     its    prohibition     fell     within    Congress's     Thirteenth

Amendment enforcement power to obliterate the relics of slavery.

See Griffin, 403 U.S. at 105.                Thus, in enacting § 249(a)(1),

Congress did not usurp the judiciary's role in interpreting the

Constitution and in defining the balance of power between the

federal government and the state governments.                   Congress enacted

§ 249(a)(1) within the scheme announced by the Supreme Court, and

did not purport to pronounce the scheme the Supreme Court ought to

apply.   Additionally, unlike RFRA, § 249(a)(1) does not operate on

state governments.           The statute does not diminish the states'

police power in any way.

              Moreover, even if we were to accept Diggins's invitation

to    apply    City    of    Boerne   here,     § 249(a)(1)     would    still   be

constitutional.          Unlike     with     RFRA,   Congress    made   extensive

findings about the need for federal assistance to combat the

pervasive     problem       of   racially    motivated    violence.       Congress

enacted § 249(a)(1) as part of the Shepard-Byrd Act to address

racially motivated violence as a badge or incidence of slavery.

The scope and gravity of that harm, Congress determined,                         is


                                      - 25 -
considerable   and   widespread.      In   passing   the    law,    Congress

expressly found that "[t]he incidence of violence motivated by the

actual or perceived race[] [or] color[] . . . of the victim poses

a serious national problem."       Pub. L. 111-84 § 4702(1), 123 Stat.

at 2835 (codified at 34 U.S.C. § 12361(1)).      It further explained:

          For generations, the institutions of slavery
          and involuntary servitude were defined by the
          race, color, and ancestry of those held in
          bondage.   Slavery and involuntary servitude
          were enforced, both prior to and after the
          adoption of the 13th amendment to the
          Constitution of the United States, through
          widespread   public  and   private   violence
          directed at persons because of their race,
          color, or ancestry, or perceived race, color,
          or ancestry.

Pub. L. 111-84 § 4702(7), 123 Stat. at 2836 (codified at 34 U.S.C.

§ 12361(2)).   Congress thus concluded that "eliminating racially

motivated violence is an important means of eliminating, to the

extent possible, the badges, incidents, and relics of slavery and

involuntary servitude."      Id.      To support those findings and

conclusions,   Congress   made   extensive   findings      on   a   pervasive

national pattern of racially motivated hate crimes.14           The Supreme



     14 See H.R. Rep. 111-86 at 5 (2009) (reporting that "[s]ince
1991, the FBI has identified over 118,000 reported violent hate
crimes," of which, for the most recent year, "[r]acially-motivated
bias accounted for approximately half (50.8%) of all incidents");
id. at 6-9 (describing the inadequacies of prior federal statues);
id. at 7 (articulating state and local needs for "the Federal
Government's resources, forensic expertise, and experience in the
identification and proof of bias-motivated violence and criminal
networks").


                                 - 26 -
Court     has     similarly      recognized     the       unique   harms   of    racially

motivated acts of violence, see Wisconsin v. Mitchell, 508 U.S.

476, 488 (1993), reinforcing Congress's finding.

                Further, unlike RFRA, § 249(a)(1) does not prohibit

facially constitutional conduct.                   See United States v. Georgia,

546 U.S. 151, 158–59 (2006).                Section 249(a)(1) prohibits persons

from actually violating the Thirteenth Amendment by perpetuating

a    badge   or       incident    of   slavery,      to    wit,    racially     motivated

violence.         As we have explained, Congress targeted a narrow

category of conduct.               It sought to "obliterate," Civil Rights

Cases, 109 U.S. at 21, violence designed to communicate and enforce

ideas of racial superiority and inferiority, see Hatch, 722 F.3d

at 1206.     It does not target "facially constitutional conduct[] in

order to prevent and deter unconstitutional conduct."                         Nev. Dept.

Hum. Res. v. Hibbs, 538 U.S. 721, 727-28 (2003).

                And     unlike     RFRA,      § 249(a)(1)          is   congruent     and

proportional to the harm Congress sought to address.                          The remedy

Congress chose is narrow.                   To address the long and pervasive

history      of    violence       targeted    at     racial    minorities,      Congress

crafted a narrow criminal prohibition, which addresses only actual

acts of willful racially motivated violence.                       Prosecutions may be

brought federally only in limited circumstances, each of which

Congress connected to an important federal interest or to the lack

of    a   state       interest.        18   U.S.C.    § 249(b)(1).         Given    those


                                            - 27 -
circumstances, § 249(a)(1) "cannot be said to be                         'so out of

proportion to a supposed remedial or preventive object that it

cannot be understood as responsive to, or designed to prevent,

unconstitutional behavior.'"              Tennessee v. Lane, 541 U.S. 509, 533

(2004) (quoting City of Boerne, 521 U.S. at 532).

            Diggins also relies on Shelby County as another case

supposedly undermining Jones, but that case offers him even less

support   than     City    of    Boerne.       In    Shelby    County,       the   county

challenged the constitutionality of §§ 4(b) and 5 of the Voting

Rights Act of 1965, 52 U.S.C. §§ 10303(b), 10304, which Congress

enacted    using    authority          under   the    Fourteenth       and    Fifteenth

Amendments.        Those provisions prohibited jurisdictions with a

history    of    racially       discriminatory        voting    restrictions            from

changing any of their voting rules without prior approval of the

Department of Justice.            See 52 U.S.C. § 10304.          The Court agreed

with Shelby County, enjoining enforcement of those provisions of

the Voting Rights Act.            The Court held that "[t]he Voting Rights

Act    sharply   departs        from    [several]     basic    principles"         of    the

American constitutional order: that the federal government may not

veto    state    laws,     that        "[s]tates     retain    broad     autonomy        in

structuring        their        governments         and   pursuing        legislative

objectives," and that states enjoy "equal sovereignty" and must be

treated alike.       Shelby Cnty., 570 U.S. at 542-544.                  While those

extraordinary measures had once been justified, the Court held


                                          - 28 -
that they were no longer constitutionally sanctioned.    Id. at 545-

47.    Instead, pointing to improvements in racial disparities in

voter turnout since 1965, the Court held that "Congress –– if it

is to divide the States -- must identify those jurisdictions to be

singled out on a basis that makes sense in light of current

conditions.   It cannot rely simply on the past."    See id. at 553.

This, the Court determined, Congress failed to do.       See id. at

554.

           We reiterate that, like City of Boerne, Shelby County

neither expressly nor impliedly overrules Jones. The Supreme Court

did not pronounce on how or whether this standard might apply to

different exercises of legislative authority under the Fourteenth

and Fifteenth Amendments, much less announce a test applicable to

the Thirteenth Amendment's Enforcement Clause.      Further, even if

Shelby County can be read to impose a general obligation on

Congress to update civil rights laws to account for current

conditions, we see no issue with § 249(a)(1).       Congress adopted

the law after looking at conditions in 2009, which it found were

broadly consistent with historical data.    H.R. Rep. 111-86 at 5

(2009). Although Diggins insinuates that hate crimes are no longer

matters of national significance, he has given us absolutely no

reason to think that conditions have shifted enough to deprive

Congress of the ability to legislate against racially motivated

violence. To the contrary, in May 2021, Congress found a "dramatic


                              - 29 -
increase in hate crimes and violence against Asian-Americans and

Pacific Islanders," and allocated additional resources to federal

programs combatting hate crimes.       See COVID-19 Hate Crimes Act,

Pub. L. 117-13, 135 Stat. 265.

           Diggins   contends   that     § 249(a)(1)   displaces   state

authority, implicating the same federalism concerns as §§ 4 and 5

of the Voting Rights Act.   Not so.    Unlike the provisions at issue

in Shelby County, § 249(a)(1) does not represent an "extraordinary

departure from the traditional course of relations between the

States and the Federal Government."      Shelby Cnty., 570 U.S. at 557

(quoting Presley v. Etowah Cnty. Comm'n, 502 U.S. 491, 500–01

(1992)).   Rather, § 249(a)(1) is a cornerstone of a scheme of

cooperative federalism, representing an ordinary example of one of

many parallel state and federal penal laws.       See Gamble v. United

States, 139 S. Ct. 1960, 1965-67 (2019). Indeed, Congress asserted

federal jurisdiction to allow the Department of Justice to "work

together as partners" with state and local law enforcement.          34

U.S.C. § 30501(9).    Section 249(a)(1) does not allow the federal

government to veto state laws or restructure state governance; it

says nothing on the subject.     Nor does § 249(a)(1) discriminate

between states; it applies uniformly nationwide.

           Aware of federalism concerns, see H.R. Rep. 111-86 at

14-15, Congress limited federal prosecutions under § 249(b)(1) to




                                - 30 -
four scenarios, when the Attorney General (or a designee) certifies

that:

                (A) the State does not have jurisdiction;

                (B) the State has requested that      the
           Federal Government assume jurisdiction;

                (C) the verdict or sentence obtained
           pursuant to State charges left demonstratively
           unvindicated    the   Federal    interest   in
           eradicating bias-motivated violence; or

                (D) a prosecution by the United States is
           in the public interest and necessary to secure
           substantial justice.

18 U.S.C. § 249(b)(1).      The first and   second grounds   cannot

possibly encroach on state authority.       When the state    lacks

jurisdiction, there is no state authority to usurp.    And when the

state asks for a federal prosecution, its consent alleviates any

federalism concerns. The third ground, in turn, allows for federal

jurisdiction only when a state has acted and a federal interest

remains.   The federal government does not diminish state authority

when it undertakes a second prosecution after the state has already

taken its case to trial.       Finally, the fourth ground, while

allowing for a more robust assertion of federal interests, still

allows the state to undertake any prosecution it wishes to.    See

Gamble, 139 S. Ct. at 1965-67.   In sum, none of the cases in which

Congress authorized prosecutions under § 249(a)(1) weaken state

authority in any way.   Nor can Congress be said to have arrogated

to itself a general police power, see Hatch, 722 F.3d at 1203-04,



                               - 31 -
when    it   targets     only    racially      motivated    violence   through

cooperation with the states.

             The cooperative nature of the federalism here is further

evidenced by the statutory context.            Congress enacted § 249(a)(1)

as   part    of   the   Shepard-Byrd    Act.      Far   from   usurping   state

authority, the act enhances state power.                    It authorizes the

Attorney General to "provide technical, forensic, prosecutorial,

or any other form of assistance in the criminal investigation or

prosecution of" violent hate crimes under state law.              Pub. L. 111-

84 § 4704(a)(1), 123 Stat. at 2837 (codified at 34 U.S.C. §

30503(a)(1)).       It similarly authorizes the Attorney General to

award grants to state and local law enforcement agencies "for

extraordinary      expenses     associated     with   the   investigation   and

prosecution of hate crimes."           Pub. L. 111-84 §§ 4704(b)(1), 4705

123 Stat. at 2837 (codified at 34 U.S.C. §§ 30503(b)(1), 30504).15

That is why twenty-eight state attorneys general lobbied Congress

to enact the law, expressing a belief that "federal assistance is

critical in fighting the invidious effects of hate crimes."               Local

Law Enforcement Hate Crimes Prevention Act of 2007: Hearing on

H.R. 1589 Before the Subcomm. on Crime, Terrorism & Homeland Sec.,


        Amendments to the Shepard-Byrd Act, enacted in May 2021,
       15

provide for even more resources to help states investigate and
prosecute hate crimes. Khalid Jabara and Heather Heyer National
Opposition to Hate, Assault, and Threats to Equality Act of 2021,
Pub. L. 117-13 § 5, 135 Stat. 265, 266-72 (codified at 34 U.S.C.
§ 30507).


                                    - 32 -
H. Comm. on the Judiciary 18 (2007) (letter from twenty-seven state

attorneys general); accord id. at 23 (letter from Florida attorney

general).

                                  *       *        *

            Contrary     to    Diggins's       arguments,      then,   the   Court's

decisions in City of Boerne and Shelby County neither undermine

Jones nor indicate that § 249(a)(1) poses federalism concerns.

The mere fact that the Reconstruction Amendments possess similarly

worded enforcement clauses and "disclose[] a unity of purpose" at

a broad level, see The Slaughter–House Cases, 83 U.S. 36, 67

(1872), does not obviate the obvious.                  The Thirteenth, Fourteenth,

and   Fifteenth        Amendments        are       independent      and      distinct

constitutional provisions, each with its unique scope, enforcement

clause, and ratification history, and each spawning its own unique

jurisprudence.         Accordingly, we cannot simply graft doctrines

articulated     and    crafted    for    entirely        separate   constitutional

provisions      onto   the    Thirteenth       Amendment      context.        Section

249(a)(1) is an attempt to supplement state efforts to address the

continuing problem of racially motivated violence.                      It supports

rather   than    offends      principles      of   federalism.         Wherever   the

boundary on Congress's enforcement power under the Thirteenth

Amendment lies, § 249(a)(1) easily falls within it.




                                        - 33 -
II. Certification under § 249(b)(1)

           Diggins next alleges deficiencies in the government's

certification     of    the     prosecution      pursuant    to    18     U.S.C.

§ 249(b)(1).     As described supra Section I.D, prosecutions of

offenses under § 249(a) require the "certification in writing of

the Attorney General[] or a designee" that one of four conditions

exist warranting federal intervention.              18 U.S.C. § 249(b)(1).

Pursuant to this provision, the Assistant Attorney General, acting

as the Attorney General's designee, certified shortly before the

grand   jury    returned      the   superseding      indictment     that      the

prosecution of Diggins and his nephew under § 249(a)(1) was "in

the public interest and necessary to secure substantial justice,"

one of the four situations contemplated by § 249(b)(1).                  See id.

§ 249(b)(1)(D).

           Diggins     argues    that    this    statement   was   deficient,

suggesting that the Assistant Attorney General's certification

must also explain why he made his decision. But Diggins explicitly

disclaims arguing that the certification is judicially reviewable,

contending      that    although        "[t]he    certification         can   be

reviewed, . . . the reviewers are not courts," but rather "the

voters."     Given this concession, it is unclear what remains of

Diggins's contention.      Assuming he has not waived his challenge to

the certification, he points to no basis in the Constitution or

the statute for imposing an additional procedural hurdle on the


                                    - 34 -
Attorney General's exercise of prosecutorial discretion.             We find

none, either.   Rather, it is well established that the decision to

prosecute is vested exclusively in the executive branch and is

generally not subject to judicial review.             See United States v.

Santos-Soto,    799   F.3d   49,   62   (1st   Cir.   2015)    (noting   that

indictment decisions are "a matter within the sole discretion of

the prosecution").

          While we have not previously ruled on the reviewability

of certifications under § 249(b), along with all but one of our

sister circuits we have held unreviewable a similar certification

requirement in federal juvenile law, codified at 18 U.S.C. § 5032,

which in relevant part requires the Attorney General to confirm

that "there is a substantial Federal interest in the case." United

States v. Smith, 178 F.3d 22, 25 (1st Cir. 1999); accord United

States v. F.S.J., 265 F.3d 764, 768 (9th Cir. 2001); United States

v. Doe, 226 F.3d 672, 676–78 (6th Cir. 2000); United States v.

Jarrett, 133 F.3d 519, 538–41 (7th Cir. 1998); United States v.

Juv. Male, J.A.J., 134 F.3d 905, 906–09 (8th Cir. 1998); In re

Sealed Case, 131 F.3d 208, 212–15 (D.C. Cir. 1997); United States

v. Juv. No. 1, 118 F.3d 298, 303–07 (5th Cir. 1997); Impounded

(Juv. R.G.), 117 F.3d 730, 733–36 (3d Cir. 1997); United States v.

I.D.P., 102 F.3d 507, 510–13 (11th Cir. 1996).16              Our holding in


     16The Fourth Circuit is unique among appellate courts to hold
that certifications of a substantial federal interest under § 5032


                                   - 35 -
Smith that certification under § 5032 is an unreviewable exercise

of prosecutorial discretion was based largely on the fact that the

provision "does not specifically provide for judicial review of a

certification      and     fails   to     articulate     any   standards    for

determining the existence of a substantial federal interest."17

Smith, 178 F.3d at 25.

           For the same reason, we now hold that certifications

made under      § 249(b)    are exempt from judicial review, as the

government urges us to determine.                See also United States v.

Bowers,   495    F.   Supp.   3d   362,    374   (W.D.   Pa.   2020)   (finding

certifications under        § 249(b) unreviewable);        United States     v.

Jenkins, 909 F. Supp. 2d 758, 774 (E.D. Ky. 2012) (same).                  Like

§ 5032, § 249(b) neither expressly provides for judicial review

nor specifies any standards to evaluate the nature of the federal


are subject to judicial review. See United States v. Juv. Male
No. 1, 86 F.3d 1314, 1317–21 (4th Cir. 1996). In Roof, the Fourth
Circuit "assume[d] without deciding" that § 249 certifications are
reviewable, but affirmed the certification on the merits and noted
that its "scope of review [wa]s limited because the Attorney
General's certifications must be afforded substantial deference."
10 F.4th at 396-97.
     17Analogously, we have held in the context of capital cases
that "because the exercise of prosecutorial discretion is a 'core
executive constitutional function,'" the guidelines contained in
the United States Attorneys' Manual for determining whether to
seek the death penalty do not confer substantive rights on
defendants. See United States v. Lopez-Matias, 522 F.3d 150, 156
(1st Cir. 2008) (quoting United States v. Armstrong, 517 U.S. 456,
465 (1996)); see also id. (noting that "[w]e are reluctant to
interfere with internal prosecutorial measures" in large part out
of "a respect for the separation of powers").


                                    - 36 -
interest at stake.   As such, certifications under § 249(b) are

"unreviewable act[s] of prosecutorial discretion."      Smith, 178

F.3d at 26.18   Diggins's challenge to the certification of his

prosecution thus fails.19


     18Diggins attempts to distinguish Smith by asserting that the
certification here was "constitutionally defective" rather than a
simple exercise of prosecutorial discretion, but this argument
merely adverts to the same putative concerns about federalism and
the scope of the Thirteenth Amendment that we have already rejected
supra Part I.      Cf. Hatch, 722 F.3d at 1207 ("We see no
constitutional significance in the certification requirement.").
     19By way of a letter submitted pursuant to Fed. R. Civ. P.
28(j), Diggins also belatedly suggests that the certification
requirement somehow represents an unconstitutional delegation of
legislative power, citing as persuasive authority the Fifth
Circuit's recent decision in Jarkesy v. SEC, 2022 WL 1563613 (5th
Cir. May 18, 2022).    In that case, a divided panel applied the
nondelegation doctrine to strike down a provision of the Dodd-
Frank Wall Street Reform and Consumer Protection Act, Pub. L. No.
111-203, § 929P(a), 124 Stat. 1376 (2010) (codified at 15 U.S.C.
§ 78u-2(a)) giving the SEC the authority to choose whether to bring
certain enforcement actions in Article III courts or in
administrative proceedings. See Jarkesy, 2022 WL 1563613, at *8-
11.
     This contention fails on multiple grounds.      First, because
Diggins did not raise any such argument in his opening brief, it
is waived.   See Young v. Wells Fargo Bank, N.A., 717 F.3d 224,
239-40 (1st Cir. 2013) ("[A]rguments not raised in an opening brief
are waived."). Second, Jarkesy is wholly inapposite. Exercises
of prosecutorial discretion are emphatically not administrative
delegations, but are -- as noted above -- quintessentially
executive decisions. See Santos-Soto, 799 F.3d 49 at 62; see also
Jarkesy, 2022 WL 1563613, at *10 (holding that the decision whether
to "assign certain actions to agency adjudication" is a legislative
power, but the mere "deci[sion] whether to bring enforcement
actions in the first place" is indeed "an executive, not
legislative power"). As such, there is no possible nondelegation
issue here. And third, even if nondelegation concerns were somehow
applicable, the direction that prosecutions under § 249(b)(1)(D)
be "in the public interest and necessary to secure substantial
justice" indisputably satisfies the lax "intelligible principle"


                              - 37 -
III. The District Court's Evidentiary Rulings

            Diggins     lastly   attempts     to    challenge     the   district

court's evidentiary rulings concerning the admission into evidence

of his white-supremacist tattoos and expert testimony relating to

the same.    But Diggins fails to develop this argument in his brief,

mentioning    it   only   in   his   statement      of   the   issues   and   then

(obliquely) in his summary of the argument and articulation of the

standard of review.       He does not again discuss the matter in his

argument.    This perfunctory treatment is insufficient.                 We have

repeatedly made clear that a party waives an argument when it

"neither develops the argument nor accompanies it with even a shred

of authority."      United States v. González, 981 F.3d 11, 23 (1st

Cir. 2020), cert. denied, 141 S. Ct. 1710 (2021).                   "It is not

enough merely to mention a possible argument in the most skeletal

way, leaving the court to do counsel's work . . . ." United States

v. Zannino, 895 F.2d 1, 17 (1st Cir. 1985).               Rather, "a litigant

has   an   obligation     to   spell   out    its   arguments     squarely    and

distinctly, or else forever hold its peace."              Id. (quoting Rivera–

Gómez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988)) (internal

quotation marks omitted).        Because Diggins's opening brief did not



standard under our precedents and those of the Supreme Court. See
United States v. Parks, 698 F.3d 1, 7 (1st Cir. 2012) (quoting
J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409
(1928)); see also id. at 8 (noting that "modern case law tends
regularly to disfavor" nondelegation arguments).


                                     - 38 -
develop   his   contention   that   the   district   court   abused   its

discretion in its evidentiary rulings, he has waived the argument.

                              CONCLUSION

     The judgment below is affirmed.




                                - 39 -